UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

______________________________________________
                                              )
LING YUAN HU,                                 )
                                              )
                          Plaintiff,          )
                                              )
             v.                               ) Civil Action No. 1:12-CV-1640 (KBJ)
                                              )
DEPARTMENT OF DEFENSE, CENTRAL                )
INTELLIGENCE AGENCY, FEDERAL BUREAU           )
OF INVESTIGATION, DEPARTMENT OF JUSTICE, )
OFFICE OF DIRECTOR FOR NATIONAL               )
INTELLIGENCE, DEPARTMENT OF STATE,            )
NATIONAL SECURITY AGENCY, and UNKNOWN )
NUMBER OF OFFICIALS, AGENTS, AND              )
CONTRACTORS OF DOD, CIA and FBI,              )
                                              )
                          Defendants.         )
______________________________________________)


                                  MEMORANDUM OPINION

       Plaintiff pro se Ling Yuan Hu has filed a thirteen-count complaint against the

Department of Defense, Central Intelligence Agency, Federal Bureau of Investigation,

Department of Justice, Office of the Director for National Intelligence, Department of State,

National Security Agency, and an “Unknown Number of Officials, Agents, and Contractors of

DOD, CIA and FBI” (collectively, “Defendants”). Plaintiff’s factual allegations include that

Defendants “have total control of HU’s computer, her body and her apartment in Taiwan,” and

that Defendants have “launched a complete electronic war against HU and watched her life and

activity every second through hidden camera in order to make effective attacks.” Compl. ¶ 17.

Plaintiff also maintains that this “electronic war” constitutes “horrible tortures, brainwash, mind

control, political persecution and human rights violations.” Id. ¶ 20.




                                                -1-
 
       In her complaint, Plaintiff contends that Defendants possess records pertaining to the

surveillance campaign against her, and that Defendants have withheld, improperly maintained,

and made unauthorized disclosure of such records in a manner that violates FOIA and the

Privacy Act.    See Compl. Counts I-VII, XII-XIII.         Plaintiff also alleges violations of her

constitutional rights stemming from the purported surveillance campaign itself. Id. Counts VIII-

XI. Defendants have moved to dismiss the complaint, or, alternatively, for summary judgment.

[Dkt. No. 8.] For the reasons that follow, Defendants’ motion to dismiss the complaint is

GRANTED as to all counts.

                                           DISCUSSION

       Federal courts are courts of limited jurisdiction, possessing “only that power authorized

by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

(1994). “It is to be presumed that a cause lies outside this limited jurisdiction, and the burden of

establishing the contrary rests upon the [plaintiff].” Id. (citation omitted).

       Claims that are so “patently insubstantial” that no federal question suitable for decision

can be discerned are dismissed pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction. Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994); see, e.g., Bestor v. Lieberman,

No. 03-1470 (RWR), 2005 WL 681460 (D.D.C. March 11, 2005) (dismissing case under Fed. R.

Civ. P. 12(b)(1) where plaintiff alleged that Senators Joseph Lieberman and Edward Kennedy

were “involved in the irradiation of his brain and manipulation of his thought processes via

devices surreptitiously implanted in his head”). “Patently insubstantial” claims are those that are

“essentially fictitious” and “absolutely devoid of merit,” including “bizarre conspiracy theories,

any fantastic government manipulations of their will or mind, [or] any sort of supernatural

invention.” Best, 39 F.3d at 330-31 (quotation marks omitted).



                                                 -2-
 
        In the instant case, Plaintiff has failed to meet her burden to establish the existence of

subject matter jurisdiction, even under the “less stringent standards” to which federal courts hold

pro se litigants. Haines v. Kerner, 404 U.S. 519, 520 (1972). The allegations in the complaint,

considered in their entirety, consist of nothing more than an “essentially fictitious” conspiracy

theory regarding fanciful and facially implausible surveillance of, and interference with,

Plaintiff’s life.

                                         CONCLUSION

        Because her claims are patently insubstantial, the Court lacks subject matter jurisdiction

over Plaintiff’s complaint. Accordingly, Defendants’ motion to dismiss is GRANTED. An

appropriate Order accompanies this Memorandum Opinion.


                                    ___________/s/_______________
                                      KETANJI BROWN JACKSON
                                      United States District Judge
DATE: May 13, 2013




                                                -3-